624 So. 2d 810 (1993)
Alfred J. KATZIN, Trustee; Maurice E. Levenson; Michael J. Friedlander; Alice Levee; and Grace Dunlap, Trustee, Appellants,
v.
Abraham B. MANSDORF, Appellee.
No. 93-966.
District Court of Appeal of Florida, Third District.
September 28, 1993.
*811 Grafton N. Carlson, Ft. Lauderdale, for appellants.
Rosenberg & Rothman, and Sheldon Rosenberg, Miami, for appellee.
Before SCHWARTZ, C.J., and HUBBART and COPE, JJ.
PER CURIAM.
Because the promissory notes sued upon below (a) contain no express terms requiring the parties to arbitrate any dispute arising from the notes, and (b) the agreement to arbitrate in the partnership agreement solely concerns disputes arising under the terms of said agreement and do not in any way include the instant promissory notes, the order compelling arbitration of the instant action was erroneously entered. McClure v. Painewebber, Inc., 549 So. 2d 1157, 1158 (Fla. 3d DCA 1989); Painewebber, Inc. v. Hess, 497 So. 2d 1323 (Fla. 3d DCA 1986); G & N Constr. Co. v. Kirpatovsky, 181 So. 2d 664 (Fla. 3d DCA 1966).
The order under review compelling arbitration is reversed and the cause is remanded to the trial court for further proceedings.
Reversed and remanded.